Citation Nr: 0103991	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-23 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for proteinuria.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran has confirmed active duty service from  August 
1977 to August 1982 and from August 1987 to August 1997.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in January 1999.  That decision, among 
other things, denied the veteran's claim of entitlement to 
service connection for proteinuria.  The denial of service 
connection was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has not been diagnosed with a current renal 
disability.


CONCLUSION OF LAW

A disability manifested by proteinuria was not incurred in or 
aggravated by active service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The RO decision dated in January 1999 denied the veteran's 
claim of entitlement to service connection for proteinuria 
based upon a failure to submit a well-grounded claim.  In 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), in the context 
of a veteran's claim for service connection, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") stated that in order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis), (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  The RO found that the veteran did not have a 
current disability and therefore had not submitted a claim 
that was plausible or capable of substantiation.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is not 
required.  Review of the veteran's claims folder reveals 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  The examiner's report of the veteran's March 
2000 VA examination reflects a thorough medical examination.  
The report reflects a thorough review of the veteran's 
service medical records.  See Green v. Derwinski, 1 Vet.App. 
121, 124 (1991).  Additionally, the veteran has not 
identified any additional relevant medical evidence which 
would require further assistance.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with its appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Analysis

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. § 1110; see also 38 C.F.R. § 3.303(a) 
(1998) (service connection means facts showing "a particular 
injury or disease resulting in disability [that] was incurred 
coincident with service.").  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "disability" means "impairment in earning 
capacity" resulting from diseases or injuries incurred in 
active service and their residual conditions.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  A subjective complaint 
such as pain, without a diagnosed or identified underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Congenital 
or developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2000).

After a careful review of the claims folder, the Board finds 
that the record contains no competent medical evidence that 
the veteran has a current renal disability for which service 
connection may be granted. As noted above, service connection 
may be granted for disability resulting from personal injury 
suffered or disease contracted in active service, or 
secondary to a service-connected disability. See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.

Review of the medical evidence submitted by the veteran 
consisting of both service medical records and post service 
records of treatment and VA examination fails to reveal a 
diagnosis of any renal disorder.  While during service there 
were abnormal test results and the record shows a number of 
visits by the veteran to various medical providers to 
determine the significance of those abnormal test results, no 
disability was diagnosed.

The veteran was examined by VA just over a year of his exit 
from service in October 1998.  He reported persistent 
proteinuria  with various work-ups while he was in service.  
The military had been unable to come up with a diagnosis.  
The examiner noted review of the veteran's claims file and 
reiterated that apparently no diagnosis had been made.  The 
diagnosis was recurrent proteinuria, etiology unknown.

The VA examiner in March 2000 reviewed the veteran's service 
medical records, interviewed the veteran, and performed 
diagnostic testing.  The examiner noted that veteran denied 
lethargy, weakness, anorexia, weight loss or weight gain.  He 
denied urinary frequency, hesitancy, dysuria, or nocturia.  
He denied incontinence, impotence, urinary tract infection, 
renal colic, or kidney stones.  He denied any 
hospitalizations for urinary tract disease.  He denied 
malignancy.  He denied the need for catheterizations, 
dilatations or drainage procedures.  He was on no special 
diet, and required no invasive or non-invasive procedures.  
The examiner noted that the veteran's condition had no 
current effect on the veteran's occupation or daily 
activities.  

The examiner provided a detailed diagnosis of the veteran's 
condition.  He noted that diffuse caliectasis of the right 
kidney was discovered by intravenous pyelograms in October 
1990.  Subsequent evaluation including cystoscopy with 
retrograde intravenous urography as well as voiding 
cystourethrogram revealed no evidence for obstruction or 
reflux.  

The examiner noted that historical lab values suggesting 
intermittent proteinuria with one 24-hour urine protein as 
high as 648 milligrams.  The veteran's current studies showed 
a normal amount of protein in the urine over a 24-hour period 
and the urinalysis was negative for anything that might 
suggest glomerulonephritis.  The etiology of the veteran's 
intermittent proteinuria was difficult to determine.  Normal 
individuals could, under certain conditions, excrete more 
protein in the urine than would normally be expected.  
However, there were several episodes of the veteran's protein 
out of the normal range and the examiner believed follow-up 
was warranted.  It was possible that the veteran had a 
condition known as benign positional proteinuria which tended 
to occur more commonly in younger individuals and often 
resolved through the years.  On the other had, damage of the 
kidney from early reflux nephropathy could create a focal and 
segmental glomerulosclerosis picture that could yield 
proteinuria.  The examiner thought the latter condition was 
not likely in light of the current 24-hour urine protein that 
was within the normal range.

The examiner further noted that the veteran's history of 
reduced creatinine clearance was likely explained by an 
inadequate 24-hour collection.  The veteran had had 
subsequent multiple 24-hour clearances that were greater than 
100 milliliters per minute.  The current 24-hour collection 
revealing a creatinine clearance of 122 might be slightly 
overestimated.  The 24-hour urine creatinine of 2.2 grams as 
collected on that specimen was slightly greater than one 
would expect with a veteran of the veteran's size and might 
represent collection of urine outside of the 24-hour 
collection time period.  However, the veteran's creatinine 
clearance was certainly not reduced at the time of the 
examination if the 24-hour creatinine were accurate.  If the 
24-hour creatinine was judged to be accurate the examiner 
would still consider the veteran's creatinine of 1.3 to 
indicate normal renal function.

Review of the veteran's service medical records confirms the 
review and history of abnormal laboratory test results and 
lack of a diagnosis during service as stated by the VA 
examiners.  

The Board recognizes that the veteran asserts his abnormal 
test results are representative of disability which is 
related to service. However, the veteran is not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   

In this case, the Board finds that no medical evidence has 
been presented or secured demonstrating that the findings of 
recurrent proteinuria and other abnormal test results, in and 
of themselves, constitute a present "disability" in the 
sense that an "impairment in earning capacity."  As such, 
the Board concludes that such findings have not been shown to 
rise to the level of a disability.  In the absence of proof 
of a present disability, the claim must be denied.  See 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).

The Board is of the opinion that because the evidence in this 
case is not in relative equipoise service connection may not 
be granted applying the "benefit of the doubt" rule.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102 (2000).
 
In reaching the above determination, the Board has no doubt 
about the good faith of the veteran in advancing this claim. 
This disposition is dictated by the law and regulations as 
applied to the facts shown by the current record.  Under the 
law, however, service connection may only be awarded when a 
disability currently exists.  There is no competent evidence 
demonstrating the current existence of any renal disability.  
This decision of the Board does not reach, and therefore does 
not prejudice, the veteran's right or ability to pursue a 
claim of service connection in the future when both a renal 
disability exists and a causal relationship between that 
disability and service may be established.


ORDER

The claim of service connection for proteinuria is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

